Title: From James Madison to Philip Mazzei, 10 December 1788
From: Madison, James
To: Mazzei, Philip


Dear Sir
Philada. Decr. 10. 1788
Since my last Mr. Dorhman has given me further hopes that his measures in hand would place soon a relief for you in the hands of Mr. Jefferson or some friend in Paris, and that he should ere long be in condition to acquit himself of his debt to you which he always acknowledges to involve gratitude along with justice. He has at my request concurred in an instrument which pledges his western grant of land as an eventual security for the debt.
Your book, as I prophesied, sells no where but in Virginia. A very few copies only have been called for either in New York or in this City. The language in which it is written will account for it. In order to attract notice, I translated the panegyric in the French Mercure, and had it made part of the advertisement. I did not translate the comment on the federal Constitution, as you wished, because I could not spare the time as well as because I did not approve the tendency of it. Some of your remarks prove that Horace’s, “Cælum, non animum mutant qui trans mare currunt,” does not hold without exception. In Europe, the abuses of power continually before your eyes have given a bias to your political reflections, which you did not feel in equal degree when you left America, and which you would feel less of, if you had remained in America. Philosophers on the old continent in their zeal agst. tyranny would rush into anarchy: as the horrors of superstition drive them into Atheism. Here perhaps the inconveniences of relaxed Government, have reconciled too many to the opposite extreme. If your plan of a single Legislature &c. as in Pena. were adopted, I sincerly believe that it would prove the most deadly blow ever given to republicanism. Were I an enemy to that form, I would preach the very doctrines which are preached by the enemies to the Government proposed for the U. States. Many of our best citizens are disgusted with the injustice, instability & folly, which characterize the American administrations. The number has for some time been rapidly increasing. Were the evils to be much longer protracted, the disgust would sieze Citizens of every description. It is of infinite importance to the cause of liberty to ascertain the degree of it which will consist with the purposes of Society. An error on one side may be as fatal as on the other. Hitherto the error in the U. S. has lain in the excess.
All the States except N. Carolina & Rh. Island have ratified the proposed Constitution. Seven of them have appointed their Senators, of whom those of Virga. R. H. Lee & Col. Grayson alone, are among the opponents of the system. The appointments of Maryld. S. Carolina & Georgia, will pretty certainly be of the same stamp with the majority. The H. of Representatives is yet to be chosen every where except in Penna. From the partial returns recd., the election will wear a federal aspect, unless the event in one or two particular Counties should contradict every calculation. If the eight members from this State be on the side of the Constitution, it will in a manner secure the majority in that branch of the Congress also. The object of the antifederalists is to bring about another General Convention, which would either agree on nothing as would be agreeable to some, and throw every thing into confusion; or expunge from the Constitution parts which are held by its friends to be essential to it. The latter party are willing to gr[atify their] opponents with every supplemental provision for gua[ranteeing their] rights, but insist that this can be better done in the [congressional?] mode provided for amendments. I remain with great sincerity Your friend & servt.
Js. Madison Jr
